                Case 3:20-mj-70698-JCS Document 18 Filed 08/03/20 Page 1 of 5



 1   DURIE TANGRI LLP
     GALIA Z. AMRAM (SBN 250551)
 2   gamram@durietangri.com
     ANNIE A. LEE (SBN 328802)
 3   alee@durietangri.com
     217 Leidesdorff Street
 4   San Francisco, CA 94111
     Telephone:    415-362-6666
 5   Facsimile:    415-236-6300

 6   Attorneys for Defendant
     SANDRA ANN ZUNIGA
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                     SAN FRANCISCO DIVISION

11   UNITED STATES OF AMERICA,                     Case No. 3:20-mj-70698-LB

12                             Plaintiff,          STIPULATION AND PROPOSED ORDER TO
                                                   MODIFY CONDITIONS OF RELEASE FOR
13         v.                                      SANDRA ZUNIGA
14   SANDRA ANN ZUNIGA,
15                             Defendant.          Ctrm: B – 15th Floor
                                                   Judge: Honorable Laurel Beeler
16

17

18

19

20

21

22

23

24

25

26

27

28

            STIPULATION AND PROPOSED ORDER TO MODIFY CONDITIONS OF RELEASE FOR SANDRA
                                 ZUNIGA / CASE NO. 3:20-MJ-70698-JCS
              Case 3:20-mj-70698-JCS Document 18 Filed 08/03/20 Page 2 of 5



 1          The parties hereby stipulate and agree that Sandra Zuniga may travel to the CDCA to visit Santa

 2   Barbara from Friday, August 14th to Sunday, August 16th. All other conditions of release remain the

 3   same. Pretrial has been informed of, and does not object to, this modification.

 4   Dated: August 3, 2020

 5
                                                   By:                    /s/ Galia Z. Amram
 6
                                                                          GALIA Z. AMRAM
 7                                                                          ANNIE A. LEE

 8                                                       Attorneys for Defendant
                                                         SANDRA ANN ZUNIGA
 9
      Dated: August 3, 2020
10

11                                                By:                    /s/ Alexandra Shepard
                                                                       ALEXANDRA SHEPARD
12
                                                         Special Assistant United States Attorney
13                                                       U.S. Attorney’s Office
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           1
              STIPULATION AND PROPOSED ORDER TO MODIFY CONDITIONS OF RELEASE FOR SANDRA
                                   ZUNIGA / CASE NO. 3:20-MJ-70698-JCS
               Case 3:20-mj-70698-JCS Document 18 Filed 08/03/20 Page 3 of 5



 1          [PROPOSED ORDER]

 2          IT IS HEREBY ORDERED that Ms. Zuniga’s conditions of pretrial release are modified so that
 3   defendant may travel to the CDCA to visit Santa Barbara from Friday, August 14th to Sunday, August
 4   16th, 2021. All other conditions of release shall remain in effect.
 5          IT IS SO ORDERED.
 6          Dated this _____ of August 2020
 7

 8
                                                         Honorable Judge Laurel Beeler
 9                                                       U.S. Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
              STIPULATION AND PROPOSED ORDER TO MODIFY CONDITIONS OF RELEASE FOR SANDRA
                                   ZUNIGA / CASE NO. 3:20-MJ-70698-JCS
               Case 3:20-mj-70698-JCS Document 18 Filed 08/03/20 Page 4 of 5



 1                                   CERTIFICATE OF CONCURRENCE
 2          I certify that the contents of the foregoing document are acceptable to all persons required to sign

 3   the document, and that I have been authorized to affix the electronic signatures of all parties on the

 4   document.

 5                                                                     /s/ Galia Z. Amram
                                                                       GALIA Z. AMRAM
 6                                                                       ANNIE A. LEE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           3
              STIPULATION AND PROPOSED ORDER TO MODIFY CONDITIONS OF RELEASE FOR SANDRA
                                   ZUNIGA / CASE NO. 3:20-MJ-70698-JCS
              Case 3:20-mj-70698-JCS Document 18 Filed 08/03/20 Page 5 of 5



 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on August 3, 2020 the within document was filed with the Clerk of the Court
 3   using CM/ECF which will send notification of such filing to the attorneys of record in this case.
 4
                                                                      /s/ Galia Z. Amram
 5                                                                    GALIA Z. AMRAM
                                                                        ANNIE A. LEE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          4
              STIPULATION AND PROPOSED ORDER TO MODIFY CONDITIONS OF RELEASE FOR SANDRA
                                   ZUNIGA / CASE NO. 3:20-MJ-70698-JCS
